DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status

This is the first non-final action on the merits. Claims 1-20 as originally filed on June 27, 2019 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2019 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

 Claim Objections
Claims 13 and 14 are objected to because of the following informalities: “further comprising generate” should read “further comprising generating”.  Appropriate correction is required.
Claims 17-19 are objected to because of the following informalities: “The one or more storage devices of claim 15” should read ““The one or more storage devices of claim 16”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-7 recite a method for configuring clinically relevant data to maintain trend context when displayed on a user interface, which is within the statutory category of a process. Claims 8-15 and 17-20 recite a system for configuring clinically relevant data to maintain trend context when displayed on a user interface, which is within the statutory category of machine. Claim 16 recites one or more computer-readable storage devices storing instructions that cause the one or more processors to perform a method for configuring clinically relevant data to maintain trend context when displayed on a user interface, which is within the statutory category of an article of manufacture. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method for configuring clinically relevant data to maintain trend context when displayed on a user interface, the method comprising:
receiving historical EHR information for an individual, the historical EHR information comprising at least a diagnosis event;
parsing the historical EHR information to determine a first date associated with the diagnosis event and extracting the diagnosis event and the first date;
determining a timeline based on the first date by including the first date on the timeline;
generating a first timeline area comprising:
a vertical set of clinical diagnoses that includes a clinical diagnosis corresponding to the diagnosis event, a horizontal first indication of a timespan that includes at least a portion of the timeline with the first date, and
a duration indicator horizontally aligned with the clinical diagnosis, the duration indicator having a first end vertically aligned with the first date and a duration region extending horizontally from the first end; and
communicating the first timeline area for visual presentation on the user interface.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the user interface, the claim recites steps of receiving and parsing historical EHR information, determining a timeline, generating a first timeline area and communicating the first timeline area for visual presentation. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. maintaining trend context of an individual’s EHR information when on display). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, 8 and 16 recite at least one abstract idea.
claims 2-7, 9-15 and 17-20 further narrow the abstract idea described in the independent claims. Claims 2 and 9 recite storing the diagnosis event in association with the first date. Claims 3 and 10 merely further describe the diagnosis event. Claims 4 and 11 merely further describe the first date. Claims 5 and 12 further describe the first indication of the timespan. Claims 6 and 13 further describe the determining of the timeline. Claim 7 and 13 recite generating a second timeline.  Claims 14 and 19 disclose generating a medication area. Claim 15 and 20 describe the medication groups. Claim 17 describes the first indication of the timespan. Claim 18 discloses generating a second timeline. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 13.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
claim 1 recites: A method for configuring clinically relevant data to maintain trend context when displayed on a user interface, the method comprising:
receiving historical EHR information for an individual, the historical EHR information comprising at least a diagnosis event;
parsing the historical EHR information to determine a first date associated with the diagnosis event and extracting the diagnosis event and the first date;
determining a timeline based on the first date by including the first date on the timeline;
generating a first timeline area comprising:
a vertical set of clinical diagnoses that includes a clinical diagnosis corresponding to the diagnosis event, a horizontal first indication of a timespan that includes at least a portion of the timeline with the first date, and
a duration indicator horizontally aligned with the clinical diagnosis, the duration indicator having a first end vertically aligned with the first date and a duration region extending horizontally from the first end; and
communicating the first timeline area for visual presentation on the user interface.
The claim recites the additional element of a user interface that implement the identified abstract idea. The user interface are not described by the applicant and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the user interface, the specification states in paragraph [0036]: User interface 104 is also illustrated in operating environment 100. An embodiment of user interface 104 takes the form of a user interface operated by a software application or set of applications on a client computing device such as a personal computer, laptop, smartphone, or tablet computing device. In an embodiment, the application includes the PowerChart® software manufactured by Cemer Corporation. In an embodiment, the application is a Web-based application or applet. Embodiments of user interface 104 may facilitate
accessing, receiving, and communicating information from a user or healthcare provider about a specific patient or population of patients, such as patient history; healthcare resource data; variables measurements, time series, and predictions (including plotting or displaying the determined outcome and/or issuing an alert) described herein; or other health-related information, and facilitates the display of results, recommendations, or orders. For example, user interface 104 may communicate with EHR system 102 through network 110 to receive patient EMRs or any other information stored in EHR system 102. In another example, user interface 104 may communicate with sensor 106 to receive any real-time or near real-time patient information. 
The dependent claims 2-7, 9-15 and 17-20 merely further define the abstract idea without the recitation of any further additional elements, and are, therefore, directed to an abstract idea for similar reasons as given above. None of their functions integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a user interface to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The dependent claims 2-7, 9-15 and 17-20 merely further define the abstract idea without the recitation of any further additional elements, and are, therefore, directed to an abstract idea for similar reasons as given above. None of their functions are deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore, claims 1-21 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrean (US 2017/0068780 A1) in further view of Wyland (US 2014/0068489 A1).
Regarding claim 1, Dobrean teaches: A method for configuring clinically relevant data to maintain trend context when displayed on a user interface, the method comprising:
receiving historical EHR information for an individual, the historical EHR information comprising at least a diagnosis event; (the system includes a database for storing medical records and identifies a patient’s medical images from the stored medical records [0015];
parsing the historical EHR information to determine a first date associated with the diagnosis event and extracting the diagnosis event and the first date; (the system identifies a list of the patient’s medical condition markers and medical images with their dates from a plurality of medical records [0015]; medical condition markers are decoded or extracted from medical imaging records [0054]; a first condition marker is selected such as hypertension, and the imaging dates of the first condition marker are used to define and generate a timeline [0090], [0076]; Fig. 3B – timeline begins with the first imaging date related to hypertension on 1/20/13) 
determining a timeline based on the first date by including the first date on the timeline; (a first condition marker is selected such as hypertension, and the imaging dates of the first condition marker are used to define and generate a timeline [0090]; Fig. 3B – timeline begins with the first imaging date related to hypertension on 1/20/13)
generating a first timeline area comprising: a vertical set of clinical diagnoses that includes a clinical diagnosis corresponding to the diagnosis event, a horizontal first indication of a timespan that includes at least a portion of the timeline with the first date, and 
communicating the first timeline area for visual presentation on the user interface. (displaying the timeline for the first condition marker on a user interface [0006], claim 1)
Dobrean does not teach:
a duration indicator horizontally aligned with the clinical diagnosis, the duration indicator having a first end vertically aligned with the first date and a duration region extending horizontally from the first end;
However, Wyland in the analogous art teaches:
a duration indicator horizontally aligned with the clinical diagnosis, the duration indicator having a first end vertically aligned with the first date and a duration region extending horizontally from the first end; (Fig. 12 – a patient’s medical events displayed on a timeline and aligned by their start and ends dates, [0050], [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dobrean to include a duration indicator horizontally aligned with the clinical diagnosis and vertically aligned with the first date as taught by Wyland. This provides a historical timeline of a patient’s medical history that benefits both practitioners and patients in viewing trends and issues in the patient’s health (Dobrean [0009]). 
Regarding claim 2, Dobrean and Wyland teach the method of claim 1 as described above. 
Dobrean further teaches:
further comprising storing the diagnosis event in association with the first date (the memory stores a patient’s medical imaging records with their imaging date [0053])
Regarding claim 3, Dobrean and Wyland teach the method of claim 1 as described above. 
Dobrean further teaches:
wherein the diagnosis event is represented by a diagnosis code (the conditional markers associated with the medical images may correspond to codified markers defined using diagnostic codes [0068])
Regarding claim 4, Dobrean and Wyland teach the method of claim 1 as described above. 
Dobrean further teaches:
wherein the first date is determined from one of metadata associated with the diagnosis code, the metadata indicating when the diagnosis code was stored in the EHR for the individual, and an input date included with the diagnosis code when the diagnosis code was stored in the EHR for the individual (identifying condition markers in metadata associated with the medical imaging data by automatically identifying codified condition markers such as diagnostic codes [0068]; the imaging dates of the condition markers are used to define and generate a timeline [0076], [0090]; medical imaging records are stored in the database and will have an imaging date indicating the date the image was acquired; the imaging date for each medical image record may be determined by analyzing the metadata associated with the medical imaging record [0070])
Regarding claim 5, Dobrean and Wyland teach the method of claim 1 as described above. 
Dobrean further teaches:
wherein the first indication of the timespan is scrollable between a first and second boundary, and wherein scrolling the first indication of the timespan changes the portion of the timeline displayed as the first indication of the timespan (clinician may be able to scroll or zoom along the timeline to review different time periods more closely [0097]; Fig. 3C, 530 – scrollable timeline, 532a – first condition identifier, 532b – second condition identifier; the boundaries of the timeline are defined by the first and second condition identifiers, which correspond to the dates of the imaging records of the first and second condition markers [0095])
Regarding claim 6, Dobrean and Wyland teach the method of claim 1 as described above. 

wherein determining the timeline is further based on including a second date associated with a diagnostic parameter value included in the historical EHR information
However, Wyland in the analogous art teaches:
wherein determining the timeline is further based on including a second date associated with a diagnostic parameter value included in the historical EHR information (patient EHR data depicted on the timeline may include a patient’s blood sugar levels, specifying when blood sugar levels are above threshold, a marker for diabetes [0014], [0049], [0041], [0036]; Fig. 11 – patient’s blood sugar levels on the timeline, showing level in 2010 above threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dobrean to include determining a timeline based on a second date associated with a diagnostic parameter value as taught by Wyland. Depicting different types of patient health data in a clear, meaningful way aids practitioners in diagnosing and treating patients (Dobrean [0009], [0007]). 
Regarding claim 7, Dobrean and Wyland teach the method of claim 6 as described above. 
Dobrean does not teach:
further comprising generating a second timeline area having a horizontal second indication of a timespan that includes the portion of the timeline presented by the first indication of the timespan, the second timeline area comprising the diagnostic parameter value
However, Wyland in the analogous art teaches:
further comprising generating a second timeline area having a horizontal second indication of a timespan that includes the portion of the timeline presented by the first indication of the timespan, the second timeline area comprising the diagnostic parameter value (Fig. 11 – a second timeline of a patient’s blood sugar levels with a second timespan as a legend on the bottom displaying years)

Claims 8 and 16 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claim 9 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 10 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claim 11 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claims 12 and 17 recite substantially similar limitations as those already addressed in claim 5, and, as such are rejected for similar reasons as given above. 
Regarding claim 13, Dobrean and Wyland teach the system of claim 8 as described above. 
Dobrean does not teach:
further comprising generate a second timeline area having a horizontal second indication of a timespan that includes the portion of the timeline presented by the first indication of the timespan, the second timeline area comprising a diagnostic parameter value included in the historical EHR information, wherein determining the timeline is further based on including a second date associated with the diagnostic parameter value
However, Wyland in the analogous art teaches:
further comprising generate a second timeline area having a horizontal second indication of a timespan that includes the portion of the timeline presented by the first indication of the timespan, the second timeline area comprising a diagnostic parameter value included in the historical EHR information, wherein determining the timeline is further based on including a second date associated with the diagnostic parameter value (Fig. 11 – a second timeline of a patient’s blood sugar levels with a second timespan as a legend on the bottom displaying years, showing level in 2010 above threshold; patient EHR data depicted on the timeline may include a patient’s blood sugar levels, specifying when blood sugar levels are above threshold, a marker for diabetes [0014], [0049], [0041], [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dobrean to include generating a second timeline area with a second indication of a timespan of the diagnostic parameter value in the EHR and a second date associated with the diagnostic parameter value as taught by Wyland. By displaying multiple types of medical information simultaneously on the same display and timeline, the user can see the relation between the patient’s medical events and their physiological parameters (Dobrean [0043]).
Claim 18 recites substantially similar limitations as those already addressed in claim 13, and, as such is rejected for similar reasons as given above. 
Claims 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrean and Wyland in further view of Saus (US 2005/0149361 A1).  
Regarding claim 14, Dobrean and Wyland teach the system of claim 8 as described above. 
Dobrean does not teach:
further comprising generate a medication area […]
However, Wyland in the analogous art teaches:
further comprising generate a medication area […] (timeline displays medications taken by the patient [0048], Fig. 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dobrean to include generating a medication area as taught by Wyland. Depicting different types of patient health data in a clear, meaningful way aids practitioners in diagnosing and treating patients (Dobrean [0009], [0007]). 
Dobrean and Wyland do not teach:
the medication area having a set of medication groups, the set of medication groups determined based on medication classification, wherein each medication group is associated with a tab
However, Saus in the analogous art teaches:
the medication area having a set of medication groups, the set of medication groups determined based on medication classification, wherein each medication group is associated with a tab (each of the medication categories are indexed on a tab [0042], Fig. 6 – 52; each medication is associated with a classification designation [0046])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dobrean and Wyland to include the medication area with a set of medication groups based on medication classification and a tab for each medication group as taught by Saus. This can improve patient safety by providing a means for preemptively determining a potential for an adverse drug reaction (Saus [0006], [0004]). 
Regarding claim 15, Dobrean and Wyland teach the system of claim 14 as described above. 
Dobrean and Wyland do not teach:
wherein the set of medication groups includes a first group and a second group, the first group associated with a first tab and the second group associated with the second tab, and wherein selecting the first tab causes the first group to be displayed on the user interface in the medication area and selecting the second tab causes the second group to be displayed on the user interface in the medication area
However, Saus in the analogous art teaches:
wherein the set of medication groups includes a first group and a second group, the first group associated with a first tab and the second group associated with the second tab, and wherein selecting the first tab causes the first group to be displayed on the user interface in the medication area and selecting the second tab causes the second group to be displayed on the user interface in the medication area (the user interface window displays the medication categories as tabs, allowing the clinician to select a tab and the desired medication(s) from each category [0054], [0056]; Fig. 6, 52 – displaying tabs for categories of “Anesthetics”, “Reversal Agents”, “Anticholinergics”, etc. and showing the category “Antibiotics” as selected with its associated medications, 50)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dobrean and Wyland to include tabs for a first and second group of medications and displaying them on the user interface as taught by Saus. This can improve patient safety by providing a means for preemptively determining a potential for an adverse drug reaction (Saus [0006], [0004]). 
Claim 19 recites substantially similar limitations as those already addressed in claim 14, and, as such is rejected for similar reasons as given above. 
Claim 20 recites substantially similar limitations as those already addressed in claim 15, and, as such is rejected for similar reasons as given above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Linthicum (US 2010/0131293 A1) discloses graphical patient health record timeline systems and methods for providing electronic health record information across clinical patient encounters. Reference Hughes (US 2013/0024206 A1) discloses a system for presenting EMR information on a touch sensitive and at least a portion of the EMR on a sliding timeline. Reference Stangel (US 2007/0073559 A1) discloses a clinical care utilization management system. Reference Tripoli (US 2011/0184753 A1) discloses a system for managing and displaying patient medication data. Reference Mossin (US 2019/0034591 A1) discloses a system for predicting and summarizing medical events from electronic health records.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686